Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 1 of 21

Fill in this information to identify your case:

 

 

 

 

 

United States Bankruptcy Court for the:
D|STR|CT OF DELAWARE
Case number (ifknawn) Chapter 7
_ l.`.] Check if this an
amended filing
Officia| Form 201
VoluntarLPetition for Non-|ndividuals Fi|ing for Bankruptc¥ 4116

 

lf more space is needed, attach a separate sheet to this forrn. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructlons for Bankruptcy Forms for Non-lndividuals, is available.

1. Debtor‘s name BHSG & CO.

 

2. All other names debtor
used ln the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employerldentiflcation 45'1557851

 

 

 

 

Number (ElN)
4. Debtor's address Principal place of business Malllng address, if different from principal place of
business
849 Bu|len Drive
Middletown, DE 19709
Number, Street, City, State & ZlP Code P.O. Box. Number, Street, City, State & Z|P Code
New Castle Location of principal asse\s, if different from principal
C°unty place of business

 

Numherl Street, City. State & ZlP Code

 

5. Debtor's website (URL)

 

 

6' TYP° °'d°b‘°' l corporation (inc¢uding Limiced Liabimy company (LLc) and Limited Liability Parlnership (LLP))

l:l Pannership (excluding LLP)
n Other. Specify:

 

 

Oflicial Form 201 Voluntary Petition for Non-lndividua!s Flling for Bankruptcy page 1

Debf°' BHSG & CO.

NBmB

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 2 of 21

Case number (ifknown)

 

7. Describe debtor's business A Check one:

C| Health Care Business (as defined in 11 U.S.C. § 101(27A))
lIl single Assei Reei Esiaie (as defined in 11 u.s.c. § 101(5113))
El Raiiroad (as defined in 11 u.s.c. § 101 (44))

El stockbroker (as defined in 11 u.s.c. § 101(53A))

El commodity Broi<er (as defined in 11 u.s.c. § 101(6))

|J Cieaiing Bank (as defined in 11 U.S.C. § 781(3))

_ l None of the above

       

B. Check all that apply v v
L__l Tax-exempt entity (as described in 26 U.S.C. §501)
El investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
l;l investment advisor (as defined in 15 L{l.S.C.,§bOb-_Z(a)_(ii))
c. nitics ('r~io'rih Arneriean industry cieesiiiceiion'syeieni) unit code trier besideecribee denton
See hgp:llwww.uscourts.govlfour-digit-national-association-naics‘codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:

l Chapter7

l:l Chapter9

El chapter 11. check all that app/y.

l:l Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or aftiliates)
are less than $2,566.050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

l:l The debtor is a small business debtor as defined in 11 U.S.C. § 101 (51D). if the debtor is a small
business debtor, attach the most recent balance sheet. statement of operations. cash-flow
statement. and federal income tax return or if all of these documents do not exist, follow the
procedure iri 11 U.S.C. § 1116(1)(8).

l:l A plan is being filed with this petition.

Acceptanoes ofthe plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for examplel 10K and 100) with the Securlties and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petiti'on for Non-Individuals Filing for Bankruptcy under Chapter 1 1
(Ofiicial Form 201A) with this fomi.

l'_`l The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
El Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

- No.
|Il Yes.

|f more than 2 cases, attach a

separate list.

District When Case number
District When Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. if more than 1.
attach a separate list

- No
l:l Yes.

Debtor Relationship

 

District When Case number, if known

 

Ofticia| Form 201

Voluntary Petition for Non-lndlviduals Filing for Bankruptcy page 2

Case 19-10136-LSS Doc 1 Fl|ed 01/24/19 Page 3 of 21

Debl°" BHSG & CO.

Name

11. Why is the case filed in Check all that epply:
this district?

Case number (irknown)

 

- Debtor has had its domiciie, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district

|:l A bankruptcy case concerning debtors aftiliate, general partner, or partnership is pending in this district

 

12. Does the debtor own or - N°
have possession of any
real property or personal El Yes.
property that needs
immediate attention?

Why does the property need immediate attention? (Check all that apply.)

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

l:l lt poses cr is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

El lt needs to be physically secured or proteded from the weather.

|:l lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat. dairy, prcduoe, or securities-related assets or other options).

l:l Other

 

Where is the property?

 

Number, Street, City, State & ZlP Code

ls the property insured?
l:l No
l:| Yes_ insurance agency

 

Contact name

 

Phone

 

 

-Statistica| and administrative information

 

13. Debtor's estimation of Check one.'
available funds L_.l Funds will be available for distribution to unsecured creditors.

- Alter any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Esiimared number of l 149 lIl 1.000-5,000
creditors n 50_99 l:| 5001 -1 0.000

l'_'l 25,001-50,000
El so,ooi-ioo,ooo

 

g 100_199 El 10,001-25,000 i:l More inen1oo,ooo
El 200-999
15. Eeiimated Aseeie . so _ 350'000 iIl si,ooo,ooi - $10 million El $500,000,001 - s1 billion

l'_`l $10,000.001 - $50 million
l:l $50,000,001 - $100 million
|Il sioo,ooo,ooi - $500 million

lZl $50,001 - $100,000
lZl $100,001 - $500,000
lIl $500,001 - $1 million

m $1.000.000,001 - $10 billion
l:l $10,000.000.001 - $50 billion
El More than $50 billion

 

16. Estimated liabilities |:| $0 - $50,000
El $50,001 - $100,000
|:| $100,001 - $500,000

El $500.001 - $1 million

l $1,000,001 - $10 million

El $10,000.001 - $50 million
El $50,000,001 - 3100 million
El $100,000.001 - $500 million

l:l $500,000,001 - $1 billion

ij $1,000.000,001 - $10 billion
l:l $10,000,000,001 - $50 billion
U More than $50 billion

 

Oflicia| Form 201 Voluntary Potition for Non-lndividuals Flllng for Bankruptcy

page 3

Case 19-10136-LSS Doc 1 Fl|ed 01/24/19 Page 4 of 21

Fil| in this information to identify your case;

 

United States Bankruptcy Court for the:
D|STR|CT OF DELAWARE

Case number (irknomi) Chapter 7

 

l:l Check ifthis an
amended niing

 

 

Official Form 201
Voluntag Petition for Non-|ndividua|s Filing for BankruptcL 4116

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructlons for Bankruptcy Forms for Non-lndividuals, is available.

- Request for Re|ief, Declaration, and Signatures

 

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in nnes up to $500.000 or
imprisonment for up to 20 years. or both. 18 U.S.C. §§ 152l 1341, 1519l and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code. speciiied in this petition.
representative of debtor
l have been authorized to tile this petition on behalf of the debtor.
l have examined the information in this petition and have a reasonable belief that the information is trued and correct

l declare under penalty of perjury that the foregoing is true and correct.

Executed on Janua[y 231 2019

 

 

MM l DD l YYYY
iep
X Hina Gonda|
Signature of authorized representative of debtor Printed name

Titie President

 

€.

 

 

QA/\)
18. Signature of attorney x Dafe Ja|'\ua\’y 23, 2019
SignaturS‘of attorney for debtor MM / DD / YYYY

Julia Bettina Klein 5198 (DE)
Printed name

Klein LLC
Firm name

919 N. Market Street

Suite 600

Mlmingt£n, DE 19801

Number, Street, City, State 81 ZlP Code

Contactphone (302)438-0456 Email address klein@k|elnllc.com

 

5198 (DE) DE
Bar number and State

Official Form 201 Voluntary Petitlon for Non-|ndivldua|s Filing for Bankruptcy page 1

Case 19-10136-LSS Doc 1 Fl|ed 01/24/19 Page 5 of 21

Fill in this information to identify the case:

Debtor name BHSG & CO.

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known)

 

|:| Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perj£y for Non-lndividua| Debtors rini

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities. any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor. the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement. concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152. 1341,
1519, and 3571.

-:eclaratlon and signature

l am the president another oflioer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this ease.

| have examined the information in the documents checked below and l have a reasonable belief that the information is true and correoi:

Schedule A/B: Assets-Real and Personal Property (Oflicial Form 206A/B)

Schedule D.' Creditors Who Have Claims Secured by Pmperty (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Otflcial Form 206EIF)

Schedule G: Executory Contracts and Unexpired Leases (Oflicial Form 2066)

Schedule H: Codebtors (Oflicial Form 206H)

Summary ofAssets and Liabiliti'es for Non-lndividuals (Official Form 2063um)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Cther document that requires a declaration Verification of Credit°r Mafrix

 

ll:ll:lllllll

 

l declare under penalty of perjury that the foregoing is true and_correct.
d

EX€Cufed On January 23, 2019 X
Signature of individual signing on behalf of debtor

Hina Gondal
Printed name

President
Positlon or relationship to debtor

Official Form 202 Declaration Under Penalty of Per]'ury for Non-|ndividual Debtors
Softwere Copyright (c) 1996-2018 Best Case, LLC - www.beslcase.oom Best Case Bankn.lptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 6 of 21

Fill in this information to identify the case:

Debtor name BHSG & CO.

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known)

 

 

 

Official Form 2068um
Summary of Assets and Liabilities for Non-lndividuals

mary of Assefs

1. Schedule A/B: Assets-Real and Personal Properry (Ol’licial Form 206A/B)

1a. Real property:
Copy line 88 from Schedule A/B .............................................................................................................................

1b. Total personal property:
Copy line 91A from Schedule A/B .........................................................................................................................

1c. Total of all property:
Copy line 92 from Sohedule A/B ...........................................................................................................................

summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Oflicia| Form 2060)
Copy the total dollar amount listed in Column A. Amount of claim, from line 3 of Schedule D ....................................

3. Schedule E/F: Credltors Who Have Unsecured Claims (Oflicial Form ZOSE/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F ..........................................................................

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ................................................

4. Total liabilities .......................................................................................................................................................
Lines 2 + 3a + 3b

Oihcia| Form 2068un1 Summary of Assets and Liabilities for Non-lndividuals
Soflware Copwight (c) 1996-2018 Best Case, LLC - www.bostwse.com

[| Check if this is an
amended Hling

+$

12115

0.00

0.00

0.00

0.00

0.00

2,1 16,542.45

 

$

 

2,1 16,542.45

 

page 1
Best Case Bankruptcy

 

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 7 of 21

Fill in this information to identify the case:

Debtor name BHSG & CO.

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (ifknown) |_'_| Ch ek ifth
e is is an

amended tiiing

 

 

Official Form 206A/B
Schedule AlB: Assets - Real and Personal Propejy mrs

Dlsclose all property. real and personal, which the debtor owns or in which the debtor has any other legai, equitable, or future interest.
include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit Aiso include assets and properties
which have no book value. such as fully depreciated assets or assets that were not capitalized in Schedule AlB, list any executory contracts
or unexpired leases. Aiso list them on Schedule G: Executory Contracts and Unexpired Leases (Qtficial Form 2066).

 

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Aiso identify the form and line numberto which the additional information applies. if an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting scheduies, such as a fixed asset

schedule or depreciation scheduie, that gives the details for each asset in a particular category List each asset only once. in wluing the

debtor-'s interest do not deduct the value o`f secured claims. See the instructions to understand the terms used in this forrn. ' ’ , .
Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

l No Go to Part 2

l.'.l Yes Ffu in mo information below.
All cash or cash equivalents owned or controlled by the debtor f t _ Current value of
. . v . ’ v - debtors interest

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

l No. Go to Part 3.
lIl Yes Fill in the information below.

:C>nr~l 3: Accounts receivable
10. Does the debtor have any accounts receivable?

 

l No. Go to part 4.
l:l Yes Fill in the information below.

Part 4: investments
13. Does the debtor own any investments?

 

l No. Go to Part 5.
l:l Yes Fill in the information below.

lnventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

. No. Go to Part 6.
El Yes Fill fn the information below.

Parl 61 Farmlng and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and tishing-reiated assets (other than titled motor vehicles and land)?

 

l No. Go to Part 7.

Oii"lcial Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyrlght (c) 1996-2018 Besl Case. LLC - ww'besicese.com Besl Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 8 of 21

Debtor BHSG & C0. Case number (ffknown)

 

Name

lIi Yes Fiii in the infonnaiion beiow.

pari 7; Office fumiture, fixtures, and equipment; and coilectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment. or coliectibles?

l No. eo io Part a.
El Yes Fii| in the information below.

P;ni 8: Machlnery. equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

l No. so co Part 9.
E| Yes Fiii in the information below.

_»~»-»R»a"~

 

54. Does the debtor own or lease any real property?
. No. Go to Part10.
I:l Yes Fill in the information beiow.

intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

l No. Go to Part 11.
El Yes Fiil in the information below.

'P;iri 'i 1 ; Ali other assets

 

70. Does the debtor own any other assets that have not yet been reported on this form?
include all interests in executory contracts and unexpired leases not previously reported on this form.

. No. Go to Part12.
U Yes Fill in the information below.

OlEciai Form 206A/B Schedule A/B Assets - Real and Personal Property
Soiiware Copyrighi (c) 1998-2018 Best Case. LLC - ww.bestmsacom

page 2
Eelease Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 9 of 21

Debtor BHSG & CO. Case number (//known)

 

 

Name

-Summa~

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.°f,f!‘¢f°'m ,` ,4 or ,. .` t _, t . ., ,
ago entf.vaiue'.,off » " .»Cu'rrentyalue:of real )»

80. Cash, cash equivalents, and financial assets. so 00

Copy line 5, Part 1 '
81. Deposits and prepayments. Copy line 9, Part 2. $0.00
82. Accounts receivab|e. Copy line 12, Part 3. $0.00
83. |nvestments. Copy line 17, Part 4. $0.00
84. lnventory. Copy line 23, Part 5. $0.00
85. Fanning and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office fumiture, fixtures, and equipment; and collectibies. so 00

Copy line 43, Parl 7. __°__
87. Machlnery, equipmentl and vehicles. Copy line 51, Part 8. $0.00
88. Real property. Copy line 56, Part 9 ......................................................................................... > $0.00
89. intangibles and intellectual property. Copy line 66, Part 10. $0.00
90. A|l other assets. Copy line 78, Part 11. + $0.00
91. Tota|. Add lines 80 through 90 for each column $0.00 + 91b. $0_00
92. Total of all property on Schedule AlB. Add lines 913+91\'.>=92 $0.00

Ochiai Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyrighi (c) 1996-2018 Best Case_ LLC - www.besicase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 10 of 21

 

Fill in this information to identify the case:

Debtor name BHSG & CO.

United States Bankniptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known)

|:| Check if this is an
amended liling

 

Ofi`icia| Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Ba as complete and accurate as possible.
1. Do any creditors have claims secured by debtor‘s property?

- No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
l:i Yes. Fill in all of the information beiow.

Official Form 2060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Soi‘iware Copyrighi (c) 1996~2018 Best Case, LLC - mm.besicase.oom Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 11 of 21

Fill iii this information to identify the case:

Debtor name BHSG & CO.

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (ifknown)

 

|:l Check if this is an
amended tiiing

 

 

Official Form 206ElF
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible Use Part 1 for creditors with PR|OR|TY unsecured claims end Part 2 for creditors with NONPRIOR|TY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a ciaim. Aiso list executory contracts on Schedule A/B: Assets - Real and
Personal Property (0filclal Form 206AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2066). Number the entries in Parts 1 and
2 in the boxes on the ieft. if more space is needed for Part 1 or Part 2. fill out and attach the Additlonal Page of that Part included in this fomi.

met All creditors with PRioRlTY unsecured claims

 

1. Do any creditors have priority unsecured ciaims? (See 11 U.S.C. § 507).

- No. Go to Part 2.
l:l ¥es. Go to line 2.

mist Aii creditors with NoNPRioRiTv unsecured cl§i_rns
3. List in alphabetical order all of the creditors with nonpriortty unsecured claims. ii the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additicnal Page of Part 2.

 

 

 

 

Amount oi claim '
E| Nonpriorlty creditor's name and mailing address As of the petition filing date, the claim is: check dinner apply. $38,000.00
American Express Company El contingent
po B 650448 ill unliquidated
°X U Di ted
nallas, Tx 75265-0448 _ s°" C d, c rd
Date(s) debt was lncu"ed _ Basls for the cialm. re lt a
Last 4 digits of account number_ ls the claim subject t° °frsen - N° n Yes
15 Nonpriority creditors name and mailing address As of the petition filing date, the claim is: cheek dinner appiy. $2,017,132,16
Bank of America NA l _
clo Buchanan ingersoll & Rooney PC C°""“ge"*
Attn Geoffrey Grivner Esq l unliquidated
91_9 N Market St Ste 1500 - Disputed
Wlimirigtonl DE 19801-1228 T L
oate(s) debt was incurred _ Basis for the claim. erm can
Last 4 dlg“s of account numbe,._ is the claim subject to oilset? . No \:l Yes
|E Nonpriority creditor's name and mailing address As ofthe petition filing date, the claim is: check author apply. $53,410,29
Bank of America NA
clo Buchanan ingersoll & Rooney PC lIl contingent
Attn Geoffrey Grivner Esq g unliquidated
919 N Market St Ste 1500 g Disputed
Wilmington, DE 19801-1228 _ _
Dm(s) debt was mcumd _ Basis for the clalm. Credit Line
Last 4 diane of account number is the claim subject to offset? . No El Yes
Nonpriorlty creditoi's name and mailing address As of the petition tiling date, the claim is: check alllnat appiy. Unknown
FCS Lending, LLC
Atw Robert Stella l Contingent
2126 W Newport Pike El unliquidated
Suite 200 - m ted
wilmington, DE 19804 S°"
Date(s) debt was incurred _ same for the claim _
Las¢ 4 digits of account number _ is the claim subject to offset? - No l:l Yes
thcia| Form 206ElF Schedule EIF: Creditors Who Have Unsecured Claims page 1 of 2

Sotlware Copyright (c) 1996-2018 Best Case. LLC -www.beslcase.com

54246

Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 12 of 21

 

 

 

Debtor BHSG & CO_ Case number (iikno~n)
Name

E| Nonprtority creditor's name and mailing address As of the petition filing date, the claim ls: Check ali maiapply. Unknown
Goddard Systems, lnc. _
clo Fish & Richardson PC n C°“""ge“'
Attn Jeremy Anderson Esq l unliquidated
22_2 D_elaware Ave 17th Floor l Disputed
Wilmington, DE 19801

Basls for the cialm: _

Date(s) debt was incurred _
Last 4 mgm of account number le the claim subject to offset? l No l'_'l Yes

Nonpriority creditor's name and mailing address As of the petition tillng date, the claim ls: checker/iheiepply. $8,000_00
VW Credit, lnc. l:l Coniingent
300 T'ce Blvd l:l Un|iquidated
Ste 230

l:l Disputed

Basls for the ciaim: _

Woodcliff Lake, NJ 07677

Date(s) debt was incurred _
Last 4 d,g,w of mount number is the claim subject to offset? l No E Yes

 

lam List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be usted are collection agencies.
assignees of claims listed above. and attorneys for unsecured creditors

lt no others need to be notltied for the debts listed in Parts 1 and 2, do not fill out or submit this page. if additional pages are needed, copy the next page.

Name and mailing address ' 1 ~ . ' _. , ' ' ' .On which line in _Pert1 or Part 2 is the ` , Last4 digits of : .
` ' .. ` - ,_ v - ~ f » ~ ~ . ~ related creditor (if any).listed?' 7 , ~ account*nuinbe`r,"if
§ ~ ; .. ' any ~ . .

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriorlty unsecured claims.

   

 

 

 

 

 

 

se Total claims nom Pan 1 sa. _do&
5b. Total claims from Part 2 5b- "’ 5 2,1 16,542.45
5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 5c. $ 2,116,542.45
Official Form 206 ElF Schedule EIF: Creditors Who Have Unsecured Claims Page 2 of 2

Soflware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 13 of 21

Fill in this information to identify the case:

Debtor name BHSG & CO.

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known)
|:| Check ifthis is an
amended filing

 

 

Official Form 2066
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possib|e. if more space is needed, copy and attach the additional page. number the entries consecutiveiy.

1. Does the debtor have any executory contracts or unexpired ieases?
l No. Check this box and tile this form with the debtor's other schedules. There is nothing else to report on this form.

i:i Yes. Fiil in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Pmperty
(Ofiiciai Form 206A/B).

~-,2.4|_'is`t ail,contracts»and unexpired"ieas'es `~ ' ’ l Statetherr\ar`ne and»maiiing:addres_s for_aii other parties with

" " " _ _' ' " , ' ~/ ` ' ' ~whom‘the`debtorh'as an executory-contractorunexpired '
19359§ ` t . ‘ v

2.1 State what the contract or

lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.2 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.3 State what the contract or
lease is for and the nature
of the debtor‘s interest

State the term remaining

List the contract number of
any government contract

 

 

2.4 State what the contract or
lease is for and the nature
of the debtol“s interest

State the term remaining

List the contract number of
any government contract

 

 

Official Form 2066 Schedule G: Executory Contracts and unexpired Leases Page 1 of 1
Soltware Copyrighi (c) 1996~2016 Best Case. LLC - www.besicase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page'14 of 21

 

Fill in this information to identify the case:

Debtor name BHSG & CO.

 

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known) Ch ck fm
[:| e i is is an
amended filing

 

Ofl”lcial Form 206H
Schedule H: Your Codebtors 12/15

Be as complete and accurate as possible. if more space is needed. copy the Additionai Page, numbering the entries consecutively. Attach the
Addltionai Page to this page.

1. Do you have any codebtcrs?

El No. Check this box and submit this form to the court with the debtor’s other schedules. Noihing else needs to be reported on this folm.
- Yes

2. in Column 1, list as codethrs ali of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Scheduies D-G. include ali guarantors and co-obiigors. in Column 2 identify the creditor to whom the debt ls owed and each schedule
on which the creditor ls |isted. if the codebtor' ls liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

Column1; Codeh¢or l 1 ' ` n l > COIUng.‘ creditor ;" v
Naine ` f ` _ MalllngAddres`sj _ -' ' _' j~~;' » 1 »Na`me » :' g _ ~ Checkeiischedules
2.1 Hina Gondal 849 Bullen Drive Bank of America NA El D
Middlotown, DE 19709 g E/F
Guarantor |] G
2.2 Yeliow Grass 2710 Centerviile Rd Ste 200 Bank of America NA El D
investments LLC Attn William E Ward |:| ElF
Wilmington, DE 19808 |:| G
Official Form 206H Schedule H: Your Codebtors Page 1 of1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcass.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 15 of 21

Fill in this information to identify the case:

Debtor name BHSG & CO.

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (ifknown) |:| Ch kifthi `
ec srs an

amended liling

 

 

Ofl"icial Form 207
Statement of Financial Affairs for Non-individuals Filing for Bankruptcy o4/1e

 

The debtor must answer every question. if more space is needed, attach a separate sheet to this forrn. 0n the top of any additional pages,
write the debtor's name and case number (if known).

income

1. Gross revenue from business

 
 

. None.
reentrrylne begin cities revenue - ' '
which may be a

   

tbefore' deduch ' and
.. exclusions) _ , , ~
2. Non-bus ess venue
include revenue regardless of whether that revenue is taxabie. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties List each source and the gross revenue for each separate|y. Do not include revenue listed in line 1.

l None.

    

',Descriptio of»sourcos_ of revenue " :Gross revenue from

1 ' ' ~ ’»each source

» (before deductions and
rexciuslons)

List Certain Transfers Made Before Filing for Bankruptcy
3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditorl other than regular employee compensation, within 90 days before

ming this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (T his amount may be adjusted on 4I01l19
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

. None.

  

v ue Reasons for payment ortra_n_s_fer »
" ‘ CheckaI/thatapply ,, "

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider cr guaranteed
or cosigned by an insider unless the aggregate value of ali property transferred to or for the benefit of the insider is less than $6,425. (This amount
may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Inslders include oflicers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

- None.

 

  
 

insider"s name and add ' ss
Relationship to debtor

 

ii'teason's'fot aims _/ golf transfer - ' - -

 

5. Repossessions, foreclosures, and returns
List ali property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale. transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Oiliclai Form 207 Staten'lant of Financial Affairs for Non-indlviduals Filing for Bankruptcy page 1
Software Copyrighi (c) 1996-2018 Best Case. LLC - umw.besfmse.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 16 of 21

 

 

Debior BHSG & CO_ ' Case number (rrknm)

l None

Creditor's:.narne:andaddress 1 . Descrlb;eof the property 1 / d " '. » : mate t value or property
6. Setoffs

List any creditor, including a bank or hnanciai institution. that within 90 days before hling this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

- None
Creditor's name and address ' Descrlptlon ofthe action creditor took ' , ' ' Date action was Amount
m Actlons or Assignments

1. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, tnvestigations. arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any eapacity_within 1 year before filing this case,

 

l:l None.
Case title Nature of case Court or agency's name and ` Status of case
,Case number g ' . . , address 7

7.1. Bank of America NA v Gondal Debt Action Delaware Superior Court l pending
et al 500 N King Street m on appeal
N180-10-167 ALR Wilmington, DE 19801 n Conc|uded

7.2. Goddard Systems, inc v Trademark Delaware District Court l Pending
Gondal et al infringement 844 N King Street m on appeal
17-1003 CJB Wilmington, DE 19801 n C°nc|uded

 

8. Asslgnments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver. custodian, or other court-appointed officer within 1 year before filing this case.

l None

M!. Certaln Glfts and Charltable Contrlbutlcns

9. List ali gifts or charitable contributions the debtor gave to a recipient within 2 years before fitlng this case unless the aggregate value of
the gifts to that recipient ls less than $1.000

 

 

 

l None
Reclplerrt's name and address 1 description of theglfts_oricontributions ~ ~ Va_l"u`e_`:
m mms
10. Ail losses from fire, theft, or other casualty within 1 year before filing this case.
. None
Dascrlpticn of the property lost and .Amcunt cf payments received for the loss . 1 . ` Dates of loss _ Valu'e of property
howthelossoccurred . .' ' j ";;ji lost
v : ' ' lfyouhavereceivedpaymenlstoccverthelcss.for 1 ' -' ' ' - _- .
` example. from insurance. got/eminent oompensaticn.°r
tort iiabiiity. list the total received v 1
List unpaid claims on Official Form 1 OGAIB (Schedule
A/B: As_sets`- Real and Personal Froperty).
M Payments or Transfers
Official Forrn 207 Statemant of Financial Af'fairs for Non-lndivlduals Filing for Bankruptcy page 2

Scfiware Copyright (c) 1996-2018 Best Case, LLC - wrmv.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 17 of 21

Debtor BHSG & co_ Case number (rknowni

 

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attomeys, that the debtor consulted about debt consolidation or restrucwring, seeking bankruptcy
relief, or filing a bankruptcy case.

. None.
Who was paid ervlho received lf.not`money, describe any property transferred , D_at_e_s v . Total encounter
m°"a"°f°»" b ' . t l ': " ' " i- ~* ~_ _ ” v ‘. ' , 7 value
Addreee » l ' »,. : . . ` ,»,. ~. -` .‘,

12. Self-settted trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

l None.

Name oftru_st ordevlee;, 7 . Deecribe any property;tr'ansf_erred Datee transfers Totalamountor
'; " ,. ;1' . » " ' '~ .’ 1' -`. 11 were`_madei? j ._ \, value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale. trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

- None.
Who received transfer? . . .. » D`escrlption of propertytransferredor` l Date transfer _ ' Total amount or
Addrees ' . ` payments received`er»debte paid»in.,exchange . wee'ma,de,-.- .- , ., 1 value

Previous Locations

14. Previous addresses
List ali previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

l Does not apply

A`¢d`reés .' `1 , _ , ‘ Daws°f°¢wpancy
z ~ 1 .1 x .~~ ' From_-To_

 

Health Care Bankruptcies

15. Health Care bankruptcies
is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, defonnity, or disease, or
- providing any surgical, psychiatricl drug treatment, or obstetric care?

l No. Go to Part 9.
El Yes. Fill in the information below.

Faeiiity name and address 7 z » Nature of the business operation, including type of services . if debtor provides meals
,~ ' '~ .» i " the debtor provides . ` 1 1 _ k t ~ . , and housing, number of
_ `~,`1 t _` 111 " . ` < patients in debtor’s care ,

Personain identifiable information

16. Does the debtor collect and retain personally identifiable information of customers?

- No.
Ci Yes. State the nature of the information collected and retained.

Official Form 201 Statement of Financial Affairs for Non-individuais Filing for Bankruptcy page 3
Sattware Copyright (c) 1996-2018 Best Case. LLC - mm.besicase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 18 of 21

Debtor B|-|SG & Co, Case number (irkmwn)

 

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERiSA, 401 (k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

l No. co to Part 10.
i:i Yes. Does the debtor serve as plan administrator?

Certaln Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benent, ctosed, sold,
movedl or transferred?
include checking, savings, money market, or other financial acoounts; certificates of deposit; and shares in banks, credit unions, brokerage houses.
cooperatives, associations and other financial institutions

-_None
` y Financial institution namea_nd "F Last'4

v §D'ate;accountwae . . Lastbaiance
Ad.‘.|_'§$$f. ,`; ;;aocou

:,cioaed,j‘soid,"“ before closing or
moved,'jor v ‘ t : o ' transfer-
'll'al'is`fo'l"t‘éd, ` ` :'j ` ' ' `

     

argued
_` _ _ be

    

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

. None

"Deposltory'institutionna_me and address ~D ri "don;¢ the contents » ’ v ' Do.you still _

have it?-

     

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

l None

'Facliity_ neme'and address .' inscription `of the contents . Do'you still

have it?

 

Property the Debtor Hoids or Contro|s That the Debtor Does Not 0wn
21. Property held for another

List any property that the debtor holds or controls that another entity owns. include any property borrowed from, being stored for, or held in trusl. Do
not list leased or rented property.

l None

Details About Environment information

For the purpose of Part 12. the following definitions appiy:
Environmenlal law means any statute or governmental regulation that concerns pollution, contamination, or hazardous materiai, regardless of the
medium affected (air, land, water, or any other medium).

Sife means any location, facility, or property. including disposal sites, that the debtor now owns. operates. or utilizes or that the debtor formerly
owned. operated. or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a poiiutant. oontaminant, or a
similarly harmful substance.

Report all notices, releases. and proceedings known, regardless of when they occurred.

22. i-iae the debtor been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

Ofic|a| Form 207 Statamant of Financial Aft'airs for Non-individuais Filing for Bankruptcy page 4
Sofiwere Copyright (c) 1996-2010 Best Case, LLC - www.bestcase.oom Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 19 of 21

 

 

B€bfoi` BHSG & CO. Case number (irkn¢wn;
. No.
l:l ¥es. Provide details below.
Case title ' ~ , ' `. v > 7 Court or agency name`and vrliia'tur_e` ofthe case ` y Status of case
case number .' .' .;,} ;;f'.`: :`:,.;91: .§1.'..,:§: ;" addm$s . ' `; - v ";.':ffj'; : »;i""f: : " ' , .' ' .\ ` t v .

23. Has any govemmentai unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental iaw?

l No.

L'.l Yes. Provide details below.

Slte nameand address f f . Governrnental_unit_ nameand;»~ '11Envlronrnentallaw,lfknown. ~ -Date ofnotlce.
'f ».. ._ :`. - ' 1:' address w -' ,.»f. ~' - ix ' l . - :\

24. lies the debtor notified any governmental unit of any release of hazardous materiai?

. No.

U Yes. Provide details below.

Site name and address Q_ ‘1 ' ,"'~'_`; t `Governmentaiunitna_`me and`;" ;,;; Environmentailaw,ifknown Date of notice
' 1 ' y 3 ' '~ ' address" '; :"'~"'~j,»* : 1 ' ‘ ~ .

Detaiis About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
include this information even if already listed in the Schedu|es.

l None

' Ernpioyer identification number

Describe thenature_ ofthe.buslnes's 11 _
' S'Dejnot`inciudesodélsewritynumberorlTiN.

Business name address i` . ~'

   

bates business existed , '

26. Books, records, and financial statements
263. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

. None

Nameandaddress` iv `.` 11 ' ` y .~1 " .. ` » Daw°f$€“"°°

26b. List ali firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

l None

26c. List ali Hrms or individuals who were in possession of the debtor's books of account and records when this case is liled.

- None

Nameandaddress ' ,` 1 , ` v , ,1 1 ifanyboolce`ofaccountandrecordsare
_ v ~. g , ~ ~ 1 ' unavailabie,expielnw_hy 1

26d. List all financial institutions, creditors, and other parties. including mercantile and trade agencies to whom the debtor issued a financial
statement within 2 years before iling this case,

l None

Name andaddrese

27. inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 5

Sofiware Copyrighi (c) 1996-2018 Best Case. LLC - www.bestcese.oom Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 20 of 21

 

 

Debf°i’ BHSG & CO. Case number mmwn)
l No
U Yes. Give the details about the two most recent inventories
Name of the penson who supervised the taking of the Date` of inventory The dollar amount and basis (cost, market,
inventory , ' -' or other basls) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case,

   

Name Position'a`nd nature of»any %'ofint'ereet,'lf
' __ y _ ~ _ » ::~.. 1 » interest /~ - any
Hina Gondal President and Sole Director 100

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor. or shareholders in control of the debtor who no longer hold these positions?

l No
l'_'i Yes. identify below.

30. Fayments. distributions, or withdrawals credited or given to insiders
Vlhlhin 1 year before filing this case, did the debtor provide an insider with value in any fon'n. including Sa|ary. Oiher Compensation. draws, bonuSeS.
loans, credits on |oans, stock redemptions, and options exercised?

l No
U Yes.ldentify below.
Name~and address ofrecipient g Amountotmon' 'ordescriptlonandvaiue of Dates '- _Reason for
' , w »:: i; .» ' property ' " .; . ' ` ` -providingthevaiue

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

. No
lI| Yes. identify below.

nemourihe;paremjcorpqrattdn[ \

 

Employer identification number of the parent z
corporation g "

 

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

- No
El Yes. identify below.

     

Name ofthepension fund ; " "- " ' ‘ Emplo`yer identification number of the parent
- 4:4:< r;.' ,; corporation `
Official Form 207 Stetement of Financial Atfalrs for Non-indlvlduals Filing for Bankruptcy page 6

Soilware Copyrlghl (c) 1996»2018 Best Case. LLC - wvl.bestcese.com Best Case Bankruptcy

Case 19-10136-LSS Doc 1 Filed 01/24/19 Page 21 of 21

Fill in this information to identify the case:

Debtor name BHSG & CO.

 

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known) n C f
hecki this is an
amended filing

 

Official Form 207
Statement of Financial Affairs for Non-|ndividua|s Filing for Bankruptcy 04/16

 

The debtor must answer every question. if more space is needed, attach a separate sheet to this form. 0n the top of any additional pages,
write the debtor's name and case number (if known).

lm§gga_ture and Declaration

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement. concealing property. or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or bcth.
18 U.S.C.§§152,1341,1519.and 3571.

l have examined the information in this Statement of FinanciaIAffairs and any attachments and have a reasonable belief that the information is tme
and correct

l declare under penalty of perjury that the foregoing is true and correct

Executed on _Janua[y 23l 2019

d\

_ Hina Gondal
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

Are additional pages to Statement of Financial Affafrs for Non-lndivlduals FIIIng for Bankruptcy (Offioial Form 207) attached?
- No

l:l Yes

Official Form 207 Statement of Financial Affalrs for Non-fndlviduals Filing for Bankruptcy page 1
Soitware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.u>m Best Case Bankruptcy

